EXHIBIT 10.2

 

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R §§ 200.80(B)4, AND 240.24B-2

 

April 8, 2013

 

CHDI Foundation, Inc.

c/o CHDI Management, Inc.

350 Seventh Avenue, Suite 601

New York, NY 10001

 

Attention: Robi Blumenstein, President

 

Re:          Research Agreement dated August 10, 2011 (the “Agreement”) between
Isis Pharmaceuticals, Inc. (“Isis”) and CHDI Foundation, Inc. (the “Foundation”)

 

To whom it may concern:

 

This letter agreement serves to confirm certain additional agreements between
Isis and the Foundation related to the Agreement and the subject matter thereof.

 

Isis and the Foundation agree as follows:

 

1.              Definitions.

 

a.              Terms which are defined in the Agreement shall bear the same
definitions in this letter agreement.

 

b.              Capitalized terms in this letter agreement followed by the
designation “(def. RCA)” shall bear the same definition as in the HTT Research,
Development, Option and License Agreement between Isis and F. Hoffmann-La Roche
Ltd and Hoffmann-La Roche Inc. (or any of their Affiliates, “Roche”) related to
Isis’ Huntington’s Disease program (the “Roche Collaboration Agreement”), a copy
of which is attached hereto.

 

c.               Unless otherwise defined in this letter agreement, the
following terms have the meanings set forth below:

 

i.              “Best Estimate All-In Preclinical Costs” means, on any date, the
sum of (X) all costs and expenses actually incurred by Isis on or prior to that
date in performing its obligations under Section 1.6.1(a) of the Roche
Collaboration Agreement, and (Y) Isis’ good faith estimate of the additional
costs and expenses to be incurred by Isis to complete the then-current Isis
Development Candidate-R&D Plan (def. RCA). It is agreed that for the purpose of
this calculation, costs and expenses will be estimated and determined on the
same basis as that used for the Roche Collaboration Agreement and Isis will
provide the Foundation with details of such calculation.

 

--------------------------------------------------------------------------------


 

ii.           “Commercialization” means activities directed to marketing,
promoting, or selling a Project Compound.

 

iii.        “Develop” or “Development” means human clinical trials and other
development activities reasonably related to supporting the approval of a
Project Compound by a regulatory authority.

 

iv.       “Isis Max Amount” means, on any date, the greater of (X) [***] and
(Y) [***] on that date.

 

v.          “MAD Trial” means a multiple ascending dose Phase 1 Trial (def. RCA)
of a finished drug product containing an Isis Development Candidate (def. RCA)
as the active pharmaceutical ingredient.

 

vi.       “SAD Trial” means a single ascending dose Phase 1 Trial (def. RCA) of
a finished drug product containing an Isis Development Candidate (def. RCA) as
the active pharmaceutical ingredient.

 

2.              Consent. Notwithstanding the terms of the Agreement but on and
subject to the terms and conditions set forth in this letter agreement, the
Foundation consents to Isis entering into and performing (including granting the
license set forth in Section 4.1.1 thereof) the Roche Collaboration Agreement.

 

3.              Foundation’s License Grant to Isis; Foundation’s Retained
License Rights; Indemnity.

 

a.              For the sole purpose of enabling Isis to sublicense the
Foundation’s interest in, to and under the Project HD Intellectual Property and
Project Compounds that are the subject of the Roche Collaboration Agreement, the
Foundation hereby grants to Isis a fully-paid up, royalty-free, license (with
the limited right to grant a sublicense pursuant to the Roche Collaboration
Agreement) to the Foundation’s interest in, to and under such Project HD
Intellectual Property and Project Compounds, having the same scope as the
license Isis is granting to Roche under the Roche Collaboration Agreement;
provided, however, that the Foundation retains the rights reserved by the
Foundation under Section 10(a)(ii) of the Agreement in respect of all Project HD
Intellectual Property and any Project Compound.

 

b.              During the term of any Option (def. RCA), the Foundation will
not Develop (on its own or with a Third Party) any Project Compounds that are
licensed to Roche under the Roche Collaboration Agreement ([***]).

 

c.               So long as Isis and/or Roche is developing or commercializing
an ASO designed to bind to the RNA that encodes Huntington under the Roche
Collaboration Agreement, the Foundation will not Develop or Commercialize (on
its own or with a Third Party) any Project Compound.

 

d.              Isis will defend and indemnify the Foundation Indemnified
Parties against any and all costs, damages, expenses (including reasonable legal
fees) and losses suffered by any Foundation Indemnified Party in connection with
any Third Party action, assessment,

 

2

--------------------------------------------------------------------------------


 

claim, demand, proceeding or suit to the extent arising or resulting from the
Roche Collaboration Agreement. The indemnity procedures set forth in
Section 20(e) of the Agreement will apply to any indemnity claims made by a
Foundation Indemnified Party under this paragraph 3(d).

 

4.              Foundation Participation in JSC. During the term of the joint
steering committee (“JSC”) under the Roche Collaboration Agreement, the
Foundation will have the right to appoint a non-voting observer to participate
in JSC meetings; provided, however, if Isis and Roche reasonably determine in
good faith after discussion with the Foundation that, due to participation in
programs with a potentially competitive drug, the Foundation observer should no
longer participate in JSC meetings and be exposed to program data, Isis will
provide the Foundation with written notice of such determination and thereafter
the Foundation observer will no longer participate in meetings of the JSC. The
Foundation observer shall be a person reasonably acceptable to both Roche and
Isis.

 

5.              Financial Provisions.

 

a.              Notwithstanding anything else contained in the Agreement, the
Foundation shall not be obligated to make any payments to Isis under the
Agreement for work performed by Isis under the Agreement after [***].

 

b.              Within five (5) days following the receipt by Isis of the fee
described in Section 6.1 of the Roche Collaboration Agreement, Isis will pay the
Foundation the sum of one million five hundred thousand dollars (US$1,500,000).

 

c.               Within five (5) days following the designation by Isis of an
Isis Development Candidate (def. RCA) pursuant to Section 1.2.3(a) of the Roche
Collaboration Agreement, Isis will pay the Foundation the sum of one million
five hundred thousand dollars ($1,500,000).

 

d.              Within five (5) days following the receipt by Isis of the [***]
pursuant to Section 6.2 of the Roche Collaboration Agreement, Isis will pay the
Foundation an amount equal to the lesser of (i) [***], and (ii) the Isis Max
Amount on the date of payment less the aggregate of all amounts previously paid
to the Foundation pursuant to this Section 5 as of such date.

 

e.               Within five (5) days after the [***], Isis will pay the
Foundation an amount equal to the lesser of (i) [***] pursuant to this
Section 5, and (ii) the Isis Max Amount on the date of payment less the
aggregate of all amounts previously paid to the Foundation pursuant to this
Section 5 as of such date.

 

f.                Within five (5) days after the [***], Isis will pay the
Foundation an amount equal to the lesser of (i) [***] pursuant to this
Section 5, and (ii) the Isis Max Amount on the date of payment less any amounts
previously paid to the Foundation pursuant to this Section 5.

 

3

--------------------------------------------------------------------------------


 

g.               All payments made by Isis to the Foundation pursuant to this
letter agreement will be deemed to be payments by Isis in satisfaction of its
obligations under Section 13 of the Agreement and, notwithstanding any provision
to the contrary in this letter agreement, Isis will not be obligated to pay the
Foundation an aggregate amount in excess of the total sum payable by Isis to the
Foundation under Section 13 of the Agreement.

 

h.              The balance of the amount payable to the Foundation under
Section 13 of the Agreement will be deemed to be due and payable five (5) days
following the receipt by Isis of any license fee described in Section 6.3 of the
Roche Collaboration Agreement and Isis.

 

i.                  Upon the payment in full by Isis of the amount due to the
Foundation under Section 13 of the Agreement, (i) the Agreement will be deemed
to be terminated by mutual agreement of the Parties in accordance with
Section 17(a) of the Agreement, and (ii) Isis will be under no further
obligation to deliver Isis Provided Documents pursuant to Section 6(d) of this
letter agreement.

 

6.              Isis Covenants.

 

a.              Isis will use commercially reasonable efforts to promptly
(i) exercise the rights granted to Isis under the Roche Collaboration Agreement,
(ii) discharge the obligations of Isis under the Roche Collaboration Agreement
and (iii) cause Roche to fulfill its obligations under the Roche Collaboration
Agreement, in each case to the extent necessary to cause Roche to use good-faith
commercially reasonable and diligent efforts to maintain a program of ongoing
research, development and commercialization of the lead Project Compound for
Huntington’s disease;

 

b.              Isis will not, without the Foundation’s prior written consent,
amend or waive any term or provision of the Roche Collaboration Agreement if
such amendment or waiver would materially affect or alter the obligation of Isis
or Roche to use good-faith commercially reasonable and diligent efforts to
maintain a program of ongoing research, development and commercialization of the
lead Project Compound for Huntington’s disease;

 

c.               Isis will not, without the Foundation’s prior written consent,
consent to any request by, or any action or omission of, Roche if such consent
would materially affect or alter the obligation of Isis or Roche to use
good-faith commercially reasonable and diligent efforts to maintain a program of
ongoing research, development and commercialization of the lead Project Compound
for Huntington’s disease;

 

d.              Isis will, within a reasonable period of time following the
delivery of any report or analysis required to be delivered by it pursuant to
Section 1.4 of the Roche Collaboration Agreement (each, an “Isis Provided
Document”), deliver a complete and correct copy of each such Isis Provided
Document to the Foundation; and

 

e.               Isis and the Foundation agree that the Isis Provided Documents
shall be deemed Isis Confidential Information and shall be treated by Isis and
the Foundation in accordance with Section 14 of the Agreement; provided, that,
the Foundation shall have the right to use the Isis Provided Documents for all
uses and purposes to the extent necessary or useful to enable the Foundation to
perform its obligations or exercise its rights under this letter agreement.

 

4

--------------------------------------------------------------------------------


 

7.              Termination of Roche Collaboration Agreement. If the Roche
Collaboration Agreement is terminated or expires for any reason, without further
action of Isis or the Foundation, the following will automatically occur:

 

a.              the license granted by the Foundation to Isis in paragraph 3 of
this letter agreement will terminate;

 

b.              the sublicense granted by Isis to Roche under the Roche
Collaboration Agreement to the Foundation’s interest in, to and under the
Project HD Intellectual Property and Project Compounds will terminate;

 

c.               the obligations of Isis and the Foundation under paragraph
6(a) through (e) of this letter agreement will terminate; and

 

d.              subject to the terms of this letter agreement, each of Isis’ and
the Foundation’s rights in and to the Project HD Intellectual Property and
Project Compounds licensed under the Roche Collaboration Agreement will
automatically revert back to the rights each Party had immediately prior to the
date of this letter agreement (giving due credit to any amounts previously paid
by Isis to the Foundation hereunder).

 

8.              Idem. If the Roche Collaboration Agreement is terminated or
expires for any reason prior to [***], Isis will pay the Foundation an amount
equal to (a) one-half of (i) [***] minus (ii) all costs and expenses actually
incurred by Isis on or prior to the date of such termination or expiration in
performing its obligations under Section 1.6.1(a) of the Roche Collaboration
Agreement, minus (b) any amounts previously paid to the Foundation pursuant to
Section 5 of this letter agreement.

 

9.              Incorporation by Reference. Section 14 and Sections 18 through
29 of the Agreement, inclusive, are incorporated into this letter agreement by
reference.

 

10.       Replacement of Earlier Agreement. This letter agreement supersedes and
replaces the letter agreement dated August 10, 2011 between Isis and the
Foundation.

 

11.       Further Assurances. The Foundation will, at Isis’ expense, (a) execute
such further documents, instruments, licenses and assurances and (b) take such
further actions, in each case as Isis may reasonably request to give effect to
this letter and the Roche Collaboration Agreement; provided, that, such further
documents, instruments, licenses, assurances and actions will not amend or
modify in any way (i) either Isis’ or the Foundation’s rights or obligations
under this letter agreement or (ii) either Isis’ or Roche’s rights or
obligations under the Roche Collaboration Agreement.

 

Except as otherwise expressly amended by this letter agreement, the terms of the
Agreement remain in full force and effect in accordance with its terms.

 

5

--------------------------------------------------------------------------------


 

By signing where indicated below, as of the date of this letter agreement, Isis
and the Foundation indicate their acceptance and agreement to the foregoing
terms and conditions.

 

Best regards,

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

/s/ B. Lynne Parshall

 

 

B. Lynne Parshall

 

 

Chief Operating Officer

 

 

 

 

Acknowledged and Agreed:

 

 

 

 

CHDI FOUNDATION, INC.

 

 

 

 

 

 

 

By:

/s/ Robi Blumenstein

 

 

CHDI Management, Inc., as authorized agent of

 

 

CHDI Foundation, Inc.

 

 

By: Robi Blumenstein, President — CHDI Management, Inc.

 

 

6

--------------------------------------------------------------------------------